PEARSON, Chief Judge.
The plaintiff-appellants were the contract purchasers in a deposit receipt contract. They refused to complete the purchase upon the ground that the real estate broker had misrepresented the amount of yearly taxes assessed against the property. They brought the instant suit against the sellers and the broker seeking rescission of the contract and return of their deposit. After discovery the trial court entered summary judgment for the appellee owners and the appellee broker. We affirm.
The facts as presented to the trial court were that appellants prior to the signing of the contract made an inquiry of the broker as to the amount of the taxes on the property. He submitted an estimate showing the taxes to be between $650 and $680 per year. The proposed closing statement presented to appellants showed the taxes as $981.01. Appellants made no inquiry of the owners nor did they check the records or ask to see a tax receipt. The affidavits and discovery on file demonstrate that there was no fraud or deceit. The appellants failed to use even the slightest diligence to determine the amount of the taxes when the information was readily available. We therefore hold that the trial court correctly entered a summary judgment for the ap-pellees. See Greenberg v. Berger, Fla. 1950, 46 So.2d 609.
Affirmed.